

117 HR 4617 IH: To be added Act of 2021
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4617IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Sherman introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Securities and Exchange Commission to carry out a study on payment for order flow, to require the Investor Advocate of the Commission to provide recommendations on payment for order flow, and for other purposes.1.Short titleThis Act may be cited as the To be added Act of 2021.2.Studies and reports(a)In generalThe Securities and Exchange Commission shall carry out a study on payment for order flow received by brokerage firms for routing customer orders to market centers, including wholesale brokerages, alternative trading systems, internalizers, and exchanges, including—(1)payment for order flow arrangements;(2)conflicts arising from these payment arrangements;(3)the extent to which execution prices for brokerage firm customers are reflective of the best available market price; (4)the impact of payment for order flow arrangements on customer trade execution quality;(5)steps firms are taking to mitigate or eliminate conflicts stemming from these arrangements;(6)how brokerage firms disclose payment for order flow to customers;(7)whether customers understand the disclosures provided by brokerage firms regarding payment for order flow;(8)the disclosure requirements pursuant to Rule 606 of Regulation NMS (17 C.F.R. 242.606);(9)whether firms are adequately disclosing payment for order flow on Form CRS; (10)steps brokerage firms are taking, if any, to limit how market centers use the brokerage firms’ customer’s data; and(11)the extent to which brokers are surveying different market centers for best prices prior to routing specific customer orders.(b)ReportNot later than the end of the 180-day period beginning on the date of enactment of this Act, the Commission shall issue a report to the Congress containing all findings and determinations made in carrying out the study required under subsection (a).(c)RulemakingNot later than 18 months after the date of enactment of this Act, the Securities and Exchange Commission shall issue rules, subject to notice and comment, to revise its rules consistent with the results of such study, including, if warranted, to prohibit or limit the payment for order flow.(d)Clarification of authorityThe Commission may issue rules to regulate, limit, or prohibit the payment for order flow before the completion of the study required under this section, if the Commission finds such a rule is necessary or appropriate in the public interest or for the protection of investors.